Citation Nr: 1037195	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-27 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death. 


REPRESENTATION

Appellant represented by:	Joel Ban, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had military service with the United States Navy 
(USN) from January 1944 to August 1946, including service in the 
Pacific Proving Ground (PPG) in 1946.  He had a second period 
with the USN from November 1948 to August 1949. The appellant is 
the Veteran's surviving spouse.  The Veteran died in 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  By that rating action, the RO, in part, denied the 
appellant's claim for service connection for the cause of the 
Veteran's death.  The appellant appealed the RO's February 2007 
rating action to the Board.  Jurisdiction of the claims files 
currently resides with the Salt Lake City, Utah RO.

In April 2009, the appellant testified before the undersigned 
Veterans Law Judge (VLJ) at a hearing conducted at the Salt Lake 
City, RO.  A copy of the hearing transcript has been associated 
with the claims files.  

In a May 2009 decision, the Board denied the appellant's claim 
for service connection for the cause of the Veteran's death, and 
entitlement to service connection for Paget's disease and 
prostate cancer for accrued benefit purposes.  

The appellant appealed the Board's May 2009 decision to the 
United States Court of Appeals for Veteran's Claims (Court).  In 
February 2010, the Veteran's attorney and VA filed a Joint Motion 
for Partial Remand (Joint Motion) to have the May 2009 Board 
decision vacated with respect to the issue as noted on the title 
page of this action.  The parties agreed that the Board's May 
2009 denial of service connection for disorders based on accrued 
benefits would be left undisturbed.  The Board has determined 
that this matter must be remanded as below.  

In an August 2010 submission to the Board, the appellant through 
counsel, moved for a second hearing before a Veterans Law Judge, 
either by videoconference or at the RO.  The Board presently 
denies the motion.  

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal will 
be granted to an appellant who requests a hearing and is willing 
to appear in person. See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  The 
appellant in this matter has been afforded a hearing.  Under 38 
C.F.R. § 20.904(a)(3) (2009), as a Board decision may be vacated 
when there is a prejudicial failure to afford an appellant a 
personal hearing.  

There is nothing in the record, nor has the appellant suggested 
the existence of any factor which would justify a further 
hearing.  The basis for the joint motion as is noted below was 
that the Board failed to ensure that the RO followed due 
procedures in adjudicating the appellant's claim - not that there 
is any evidence which is existing but not obtained as to the 
central facts in this record.

The Board has reviewed the joint motion for remand which returned 
this matter to the Board, and finds no indication that the 
appellant must be afforded a new hearing.  Upon readjudication of 
this matter by the RO, the appellant will be permitted to offer 
further evidence and argument in support of her claims.  For 
these reasons, the Board presently denies the appellant's motion 
for a second hearing.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2009).  

The appeal is REMANDED to the RO in Salt Lake City, Utah.  VA 
will notify the appellant if further action is required.
 

REMAND

The basis of the Joint Motion was that in denying the claim, the 
Board failed to fully explain whether the RO followed proper 
procedures in adjudicating claims based on exposure to ionizing 
radiation, specifically, 38 C.F.R. § 3.311(c) (2009).  

In view of the parties' Joint Motion and March 2010 Court Order, 
and with consideration of the advisory opinion from the Under 
Secretary of Health and additional evidence, submitted by the 
Veteran's attorney and received by VA in August 2010, the claim 
is remanded to the RO for referral to the Under Secretary for 
Benefits, who shall then make a determination on the claim in 
accordance with 38 C.F.R. § 3.311(c).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.	The RO shall contact the appellant 
through her representative and afford 
her an opportunity to submit any 
further evidence and argument on the 
merits of the appeal.

2.	The RO will then forward the claims 
folder and a copy of this remand, to 
a qualified VA oncologist, who must 
review the claims folder, the 
opinions of the Veteran's treating 
physician, (radiation oncologist 
Roger S. Hansen) and any other 
relevant evidence including the 
November 2006 report by the Defense 
Threat Reduction Agency.  The 
oncologist must express an opinion as 
to whether the Veteran's death from 
prostate cancer was caused by 
exposure to radiation exposure as 
reported by the Defense Threat 
Reduction Agency.     

3.	If such development does not then 
result in a grant of the claim, the 
RO will then forward the claims 
folder to Under Secretary for 
Benefits, together with the 
additional evidence, submitted by the 
Veteran's attorney and received by VA 
in August 2010, who may request an 
advisory medical opinion from the 
Under Secretary for Health, who shall 
then make a determination on the 
claim and provide a written opinion, 
or if unable to make a determination, 
shall refer the matter to an outside 
consultant.  

4.	After the above-requested development 
has been completed, the RO shall 
readjudicate the appellant's claim of 
entitlement to service connection for 
the cause of the Veteran's death.  If 
the benefit sought on appeal is not 
granted to the appellant's 
satisfaction, a supplemental 
statement of the case should be 
issued, and the appellant and her 
attorney should be afforded the 
appropriate period to respond.  In 
the event of a continued denial of 
the claim, the RO must ensure that 
it provides a detailed 
explanation of the processing of 
the claim in accordance with 
applicable regulation.  
Thereafter, the case should be 
returned to the Board, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).
   



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


